UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/ A Amendment No. 1 xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Fiscal Year Ended December 31, 2008 OR oTransition Report Pursuant to Section 13or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number:0-52411 BONANZA OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 76-0720654 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3000 Richmond Avenue, Suite 400, Houston, Texas 77098 (Address of principal executive offices) Registrant's telephone number, including area code: (713) 333-5808 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check markif disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2008 $ 17,249,450 Number of shares of registrant’s common stock outstanding as of April 15, 2009 36,676,017 EXPLANATORY NOTE Bonanza Oil and Gas, Inc. (the “Company,” “we,” “us” or “our”) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to amend its Annual Report on Form 10-K for the year ended December 31, 2008, filed with the Securities and Exchange Commission (the “SEC”) on April 15, 2009 (the “Original 10-K”). This Amendment is being filed to amend the Original 10-K to include the information required by Items 10 through 14 of Part III of Form 10-K.In addition, on the cover page, the reference in the Original 10-K to the incorporation by reference of the definitive Proxy Statement for the Company’s 2009 Annual Meeting of Stockholders has been deleted.The Company is also updating its list of exhibits in Item 15 of this report to include the certifications specified in Rule 13a-14(a) under the Securities Exchange Act of 1934 required to be filed with this Amendment. Except for the addition of the PartIII information and the update to the cover page, no other changes have been made to the Original 10-K.This Amendment does not reflect events occurring after the filing of the Original 10-K or modify or update those disclosures affected by subsequent events. BONANZA OIL & GAS, INC. TABLE OF CONTENTS PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 2 ITEM 11. EXECUTIVE COMPENSATION 4 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 7 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 7 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K 9 SIGNATURES 10 1 PART III ITEM
